         Case 18-24279          Doc 51       Filed 03/30/20 Entered 03/30/20 12:54:38                  Desc Main
                                                Document Page 1 of 1
                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

In re: Herman G Davis                                          )        Case no. 18-24279
       Teresa D Davis                                          )
                                                                        Chapter 13
                                                               )
                                              Debtors          )        Judge: Lashonda A. Hunt
                                                               )

                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Herman G Davis                                                         David M Siegel
     Teresa D Davis                                                         790 Chaddick Dr
     1911 Crestview Dr                                                      Wheeling,IL 60090
     Plainfield, IL 60586

   Please take notice that on Friday, April 17, 2020 at 10:00 am, a representative of this office shall appear before
   the Honorable Judge Lashonda A. Hunt at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL
   60432 and present the motion set forth below. Your rights may be affected. You should read these papers
   carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
   an attorney, you may wish to consult one.) A party who objects to this motion and wants it called must file a
   Notice of Objection no later than two (2) business days before the presentment date. If a Notice of Objection is
   timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
   may grant the motion without a hearing before the date of presentment.

   I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in
   the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
   system on Monday, March 30, 2020.

                                                                        /s/ Carrie ODonnell
                                                                        For: Glenn Stearns, Trustee

                        MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

   Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section
   1307(c)(6), and in support thereof, states the following:

   1. The debtors filed a petition under the Bankruptcy Code on August 28, 2018.
   2. The debtors plan was confirmed on February 15, 2019.

       A Summary of the debtors plan follows:

       Monthly Payment:            $850.00                          Last Payment Received:       October 22, 2019

       Amount Paid:              $7,716.68                          Amount Delinquent:                 $4,250.00

   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtors with respect to
   the term of a confirmed plan, pursuant to Section 1307 (c)(6).

                                                                        Respectfully Sumitted;
       Glenn Stearns, Chapter 13 Trustee
       801 Warrenville Road, Suite 650                                  /s/ Gerald Mylander
       Lisle, IL 60532-4350                                             For: Glenn Stearns, Trustee
       Ph: (630) 981-3888
